Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 26, 2018

                                     No. 04-17-00637-CV

                     MELLENBRUCH FAMILY PARTNERSHIP, LP,
                                  Appellant

                                               v.

Annette Louise Klattenhoff KENNEMER, Naomi Klattenhoff Peters, William Young, Carolyn
                        Young, Carla Schreiber & Carl W. Matteck,
                                       Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-03-00029-CVL
                         Honorable Donna S. Rayes, Judge Presiding

                                        ORDER
       Appellees’ unopposed second motion for extension of time to file their brief is granted.
We order the appellees’ brief due March 2, 2018. Appellees are advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court